Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Rodd Naquin Post Office Box 4408
Clerk of Court Baton Rouge, LA
70821-4408

Notice of Judgment and Disposition (225) 382-3000

May 20, 2022

Docket Number: 2022 - KW - 0260

State Of Louisiana
versus
Joshua Charrier

TO: Claude-Michael Comeau Jamila A. Johnson
1024 Elysian Fields Ave 1024 Elysian Fields Avenue
New Orleans, LA 70117 New Orleans, LA 70117
Hon. Scott M. Perrilloux Hardell Ward
Tangipahoa Parish 1024 Elysian Fields Avenue
P.O. Box 639 New Orleans, LA 70117
Amite, LA 70422-0639 hward@defendla.org
zdaniels@2 1jdda.org

Hon. Brian Abels
P.O. Box 788
Amite, LA 70422

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0260

VERSUS

JOSHUA CHARRIER MAY 20, 2022

In Re: Joshua Charrier, applying for supervisory writs, 21st
Judicial District Court, Parish of Tangipahoa, No.
1000813.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED. Ramos v. Louisiana, U.S. __, 140 S.Ct.
1390, 206 L.Ed.2d 583 (2020) does not apply retroactively to
relator whose conviction and sentence was final at the time the
decision was rendered. See also State v. Kelly, 2021-00572 (La.
9/27/21), 324 So.3d 79 (per curiam). Accordingly, the district
court did not err by dismissing the application for
postconviction relief.

WIL

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT